UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-7954


MICHAEL T. SMITH,

                 Petitioner – Appellant,

          v.

KENNEY ATKINSON, Warden,

                 Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.     David C. Norton, District Judge.
(1:13-cv-02582-DCN)


Submitted:   April 24, 2014                   Decided:   May 6, 2014


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael T. Smith, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael    T.     Smith,   a       federal     prisoner,   appeals     the

district     court’s   order     accepting        the      recommendation     of   the

magistrate    judge    and    dismissing        his   28    U.S.C.   § 2241    (2012)

petition without prejudice.            We have reviewed the record and

find   no   reversible       error.    Accordingly,           we   affirm   for    the

reasons stated by the district court.                      Smith v. Atkinson, No.

1:13-cv-02582-DCN (D.S.C. Nov. 12, 2013).                   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                            AFFIRMED




                                           2